Title: To George Washington from Jonathan Trumbull, Sr., 25 July 1778
From: Trumbull, Jonathan Sr.
To: Washington, George


          
            Sir,
            Lebanon [Conn.] 25th July—1778
          
          I recieved a Letter from Majr General Sullivan of the 22nd advising that he expects the
            Enemy will make a Descent on Providence in a very short time—that they are now 7,000
            Strong, and in a day or two will be eleven, requesting aid from this State—Although we are exceedingly  exhausted of
            Men &c.—and this critical moment for securing the Labours of the last and the
            produce of this year, which is of essential consequence, rendered it additionally
            distressing to take off more of our Militia—yet, I doubt not, we should have made an
            effort to support them—But before we had come to a full determination, Your Excellency’s
            Favor of the 22nd from White Plains came to hand, advising of Admiral D. Estaing’s
            Design at Rhode Island which has greatly relieved our anxiety for the Fate of
            Providence. I was this Day with my Council considering how and in what manner to raise
            or furnish aid &c. agreeable to your Excellency’s Requisition when I just
            recieved another Letter from Majr Genl Sullivan of yesterday requesting, from authority
            derived from you, five hundred Militia from this State, to act under his command at
              Providence—So exceedingly difficult was it to take
            off any more from the pressing Labours in the Field, that, instead of it, we have
            thought it necessary to call these Companies from our Sea Coasts, which strips them from
            Fairfield to New-London, and leaves us none of four Regiments raised heretofore by
            enlistment and detachment for our own Defence, in addition to all in the various
            Continental Services in which so many of our Inhabitants are engaged.
          If a larger number of the Enemy’s Troops should be drawn from New-York to New-Port than
            Your Excellency was aware of, perhaps you may be able to spare a further Detachment from
            Your Army, so as to release our Men who will leave our Sea Coasts exposed.
          Agreeable to your desire signified by Lieut. Colonel Laurens, I yesterday gave orders
            for a suitable number of Skilful Pilots to be sent out from New London in quest of the
            French-Fleet whose seasonable aid appears probable to be of very great importance, and
            with whom this State will be forward to cooperate to the utmost of our power.
          I very sincerely thank Your Excellency for your friendly and affectionate good will and
            wishes towards my late Dear Son whom it pleased the Sovereign Arbiter of Life and Death
            to remove from this World about Sunrising of the 23d instant—This is a heavy and sore
            breach upon me and my Family, but it is my duty to be still and know that God has done
            it, who has a right to dispose of all his Creatures as he pleaseth, and ever exercises
            that Right in perfect consistence with Holiness, Justice and Goodness. I am, with great
            Esteem & Regard Your Excellency’s Afflicted—Obedient humble Servant
          
            Jonth. Trumbull
          
        